Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 9/27/2022.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2.	Applicant’s arguments filed 9/27/2022 for claims 1-20 have been fully considered but are not persuasive.

3.	Applicant’s argument:
I. Rejection of Claims 1-20 under 35 U.S.C. § 101

Claims 1-20 stand rejected under 35 U.S.C. § 101 as allegedly being directed towards abstract and non-patent eligible subject matter, in light of the Alice Corporation Pty. Ltd. v. CLS Bank International, 573 US __ (2014) decision.

Independent claim 1 (and similarly independent claims 10 and 16) recites:

A system, comprising:
a memory that stores computer executable components;
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a planner component, operably coupled to the processor, that generates, using an artificial intelligence process, a first plan based on a planning task; and
a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction, a modification to the planning task to facilitate generation of a second plan by the planner component, wherein the second plan is a variant of the first plan, and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction, and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric.

Examiner’s answer:
The examiner is unsure why the applicant brought up Alice vs CLS bank. Alice involved a computer-implemented, electronic escrow service for facilitating financial transactions.  The invented was to settle parties’ obligations to eliminate the risk that only one party’s obligation will be paid.  This case is distinguishable because it talks about using computers to automate known processes or processes that could otherwise be performed by a human rather than an improvement to a computer itself. Alice vs CLS bank is used to establish an abstract idea. 

4.	Applicant’s argument:
With respect to part 2A, Prong 2 of the Alice/Mayo two-step framework, the updated Subject Matter Eligibility guidelines clarifies a practical application. The analysis provided in Example 40, states:

Claim: 
A method for adaptive monitoring of traffic data through a network appliance connected between computing devices in a network, the method comprising:
collecting, by the network appliance, traffic data relating to the network traffic passing through the network appliance, the traffic data comprising at least one of network delay, packet loss, or jitter;
comparing, by the network appliance, at least one of the collected traffic data to a predefined threshold; and collecting additional traffic data relating to the network traffic when the collected traffic data is greater than the predefined threshold, the additional traffic data comprising Netflow protocol data. (emphasis added) 

2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception. (emphasis added)

Examiner’s answer:
These claimed invention has nothing to do with TCP/IP or Netflow protocol(s) and the associated domain of packets, packet loss, packet paths or network traffic or packet delay. The use of a computer which can be performed by a human is not an improvement on the computer itself. 

5.	Applicant’s argument:
As discussed throughout the specification, claims are directed to the technical field of using an artificial intelligence planner to generate diverse plans associated with a planning tasks, and the claim as a whole is directed to a technical improvement in how the artificial intelligence planner generates diverse plans associated with a planning tasks.

Examiner’s answer:
The concept of “planning tasks’ existed before the invention of a computer. For example the ‘planning tasks’ of the physical location of a manufacturing plant. Factors to consider could be distance from raw materials, Transportation paths to and from the manufacturing plant, local labor to run the plant, taxes of the given location of the manufacturing plant, potential growth of the manufacturing plant. These factors of the task were generated by the examiner and not a computer. 

6.	Applicant’s argument:
Paragraphs [0052-53] and Figures 4 and 5 of the instant specification state: 

[0052] Each technique can get a score for each task and each metric between 0 and 1. If not enough unique plans are found by some planner on a planning task, the planner can get a score of 0 for that subject planning task. Table 400 can depict the summed scores for all the tested planners on all the tested metrics. As shown in FIG. 4, the diverse planning approach described with regards to the various embodiments herein (e.g., represented by “FI’’) can excel on all metrics (e.g., including both diversity and quality), which can be at least partially contributed to an increased coverage (e.g., by 62% for “k = 5”, 68% for “k= 10”, 65% for “k = 100”, and/or 36% for “k = 1000’). Additionally, the diverse planning approach described with regards to the various embodiments herein (e.g., represented by “‘FI’’), shows improvement over the conventional diverse planning approaches with regards to the quality metrics (e.g., showing an improvement by over 100% for the smaller values of “k” equaling 5 and/or 10, by 88% for ‘k = 100, and/or by 50% for “k = 1000’). Further various diversity metrics, the improvement demonstrated by the one or more embodiments described herein can be between 59% and 74% for “k=5” and “k=10”, between 45% and 54% for “k=100”, and/or 6% and 21% for “k=1000.”

[0053] FIG. 5 illustrates a diagram of example, non-limiting graphs 500 and 502 to further depict the efficacy of the one or more diverse planning approaches that can be autonomously implemented by the system 100 in accordance with one or more embodiments described herein. Repetitive description of like elements employed in other embodiments described herein is omitted for sake of brevity. Graph 500 can depict a comparison of the diverse planning approach of the various embodiments described herein and the LPG planner with a stability diversity metric of 0.5 for a “k” value of 5. Graph 502 depict a comparison of the one or more diverse planning approaches of the various embodiments described herein and the LPG planner with a state diversity metric of 0.5 for a “k” value of 5. (emphasis added) 

Figs 4 and 5

These sections of the instant specification clearly disclose the technical improvements of the diverse planning approach of the claims versus conventional methods, that significantly improves the diversity and quality of the generated plans according to a diversity metric and a quality metric, and thus would be eligible under part 2A, Prong 2 of the Alice/Mayo two-step framework

Accordingly, claims 1-20 are clearly patent eligible, and thus, withdrawal of this rejection is respectfully requested. 

Examiner’s answer:
Figure 4 illustrates a diagram of an example, non-limiting table that can depict the efficacy of one or more systems, which can autonomously generate one or more sets of diverse plans, in accordance with one or more embodiments described herein. The portion stating, ‘…shows improvement over the conventional diverse planning approaches with regards to the quality metrics..’ is broad at best. What is meant by ‘conventional?’ There is no foundation of comparison. 
Figure 5 illustrates a diagram of an example, non-limiting graph that can depict the efficacy of one or more systems, which can autonomously generate one or more sets of diverse plans, in accordance with one or more embodiments described herein. Figure 5 can be viewed merely as a classifier. This is not significantly more nor a practical application in of itself. 

7.	Applicant’s argument:
II. Rejection of Claims 1-20 under 35 U.S.C. § 103

Claims 1-20 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Araghi (‘Customizing The Composition Of Web Services and Beyond’) in view of Hassanzadeh et al. (U. S. Patent Publication 9,740,978). It is respectfully submitted that this rejection should be withdrawn for at least the following reasons. Araghi and Hassanzadeh et al., alone or in combination, do not disclose, teach or suggest each and every element of the subject claims.


Independent claim 1 (and similarly independent claims 21 and 28) recites, in part:

a planner component, operably coupled to the processor, that generates, using an artificial intelligence process, a first plan based on a planning task; and
a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction,
a modification to the planning task to facilitate generation of a second plan by the planner component, wherein the second plan is a variant of the first plan, and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction, and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric (emphasis added).

Examiner’s answer:
In light of the amended claims, Araghi, Hassanzadeh and Riabov teach all the limitations of the independent claims. 

8.	Applicant’s argument:
Araghi and Hassanzadeh et al. do not disclose all elements as recited in the subject claim. With respect to claim 3 from which the amendments to claim 1 are derived, the cited section of page 6 of Araghi states:

UMCP [Erol et al.. 1994], SHOPZ [Nau ef al., 2003]). Similar to Golog, HTNs provide usefal control knowledge — advice on how to perform a composition — by specifying a template as a task nefverk — a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer graincd subtasks, eventually culminating in primitive actions to be performed. This control knowledge can significantly reduce the search space for a plan while also ensurmg that plans follow one of the stipulated courses of action. in addition to this hierarchical structure, ordering constraints can be imposed.
Returning to our Travel domain, the task of arranging travel can be decomposed into ar- ranging transportation, accormmodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.


The cited section, as well as the remainder of Araghi, fails to disclose

 “ a planner component, operably coupled to the processor, that generates, using an artificial intelligence process, a first plan based on a planning task; and a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction, a modification to the planning task to facilitate generation of a second plan by the planner component, wherein the second plan is a variant of the first plan, and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction, and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric” as recited in claim 1, and similarly claims 10 and 16.

Examiner’s answer:
Applicant repeats the argument above. Below is the rejection. 
	a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Araghi, pp1-2; Given computer-interpretable descriptions of the task to be performed, the properties and capabilities of availableWeb services, and possibly some information about the client or user’s specific constraints, automated composition of Web services requires a computer program to automatically select, integrate, and invoke multiple Web services in order to achieve the user-defined objective in accordance with any user, context, or instance-specific constraints. EC: In order for a ‘computer program’ to be implemented memory, processor(s) and instructions are needed.): a planner component, operably coupled to the processor, that generates, using an artificial intelligence process (Araghi, p5; A number of researchers have advocated using AI planning techniques to address the WSC problem including planners that are based on model checking (e.g., [Traverso and Pistore, 2004]) and planners that use a template or workflow to ease and guide the task of composition (e.g., [McIlraith and Son, 2002, Sirin et al., 2005b]).), a first plan based on a planning task (Araghi, p16; As discussed in Chapter 1, a popular approach to the WSC problem is to view it as an Artificial Intelligence (AI) planning task. Given an initial state, a set of actions, their precondition and effects, and a goal description, the AI planning task is to find a plan or a sequence of actions that achieves the goal.); and…. generation of a second plan by the planner component (Araghi, p51; ‘An Hierarchical Task Network (HTN) planning problem can be viewed as a generalization of the classical planning paradigm [Ghallab et al., 2004]. An HTN domain contains, besides regular primitive actions, a set of tasks or high-level actions. Tasks can be successively refined or decomposed by the application of so-called methods. When this happens, the task is replaced by a new, intuitively more specific task network which a set of tasks plus a set of restrictions (often ordering constraints) that its tasks should satisfy.), wherein the second plan is a variant of the first plan. (Araghi, p6; ‘The second form of composition template representation that we have exploited is the use of Hierarchical Task Networks (HTNs)…. by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. EC: Since HTC uses the initial plan, decomposing it is a variant of the first plan. A ‘plan’ is the decomposing algorithm.)
	a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction, a modification to the planning task to facilitate (Hassanzadeh, 0099; FIG. 11 depicts a flow diagram illustrating the operation performed clustering as a set of top-k plans using an average-link algorithm in accordance with an illustrative embodiment. As the operation begins, the plan identification and clustering mechanism iterates over the top-k plans starting with the highest-quality plan or, in at least one embodiment, least cost plan (step 1102). EC: ‘Top k plans’ indicate a quality restriction. ‘Diversity restriction’ maps to ‘least cost plans.’);…. and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction (Hassanzadeh, 0099; See Above)
         	 and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric. (Riabov, 0101; The distance between plans can be computing by considering the plans as a set of actions, a sequence of states, or casual links and defining a distance metric that compares two plans and computes a number between 0 (i.e., the two plans are different) and 1 (i.e., the plans are similar). There are several evaluation metrics defined such as stability, uniqueness, and parsimony that can be used to evaluate the diverse planners.)

9.	Applicant’s argument:
Furthermore, Hassanzadeh et al. as summarized in the Abstract, is directed to:
A mechanism is provided for identifying a set of top-m clusters from a set of top-k plans. A planning problem and an integer value k indicating a number of top plans to be identified are received. A set of top-k plans are generated with at most size k, where the set of top-k plans is with respect to a given measure of plan quality. Each plan in the set of top-k plans is clustered based on a similarity between plans such that each cluster contains similar plans and each plan is grouped only into one cluster thereby forming the set of top-m clusters. A representative plan from each top-m cluster is presented to the user.

Hassanzadeh et al. fails to disclose “ a planner component, operably coupled to the processor, that generates, using an artificial intelligence process, a first plan based on a planning task; and a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction, a modification to the planning task to facilitate generation of a second plan by the planner component, wherein the second plan is a variant of the first plan, and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction, and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric” as recited in claim 1, and similarly claims 10 and 16.

Examiner’s answer:
Applicant repeats the same argument.


Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at Step2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-9 are directed to a system. Claims 10-15 are directed to a method. Claims 16-20 are directed to a computer program.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). 
These claims describe a process. 

Step 2A, Prong 1  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. 

Claim(s) 1, 10 and 16 substantially recite
…a planner component, operably coupled to the processor, that generates, using an artificial intelligence process, a first plan based on a planning task; and(Claim 1)
…generating, by a system operatively coupled to a processor, using an artificial intelligence planner a first plan based on a planning task; and(Claim 10)
…generate, by a system operatively coupled to the processor, using an artificial intelligence planner, a first plan by an artificial intelligence planner based on a planning task; and (Claim 16)
There is a starting point to initiate a first plan to find a solution. A first plan is generated. This plan is further defined or expanded. This is the second plan. All of which can be accomplished as a mental process. The artificial intelligence is merely used as a tool to perform the mental process.  These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)

Claim(s) 1, 10 and 16 substantially recite
…generation of a second plan by the planner component, wherein the second plan is a variant of the first plan, and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction, and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric. (Claim 1)
…generating, by the system, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner, wherein the second plan is a variant of the first plan, and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction, and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric. (Claim 10)
…generate, by the system, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner, wherein the second plan is a variant of the first plan, and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction, and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric.  (Claim 16)
If the first plan is either refined or expanded, then the second plan is a variant of the first plan. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a) The addition of quality restriction or a diversity metric can be viewed as required inputs or filters of an output. This falls under the abstract domain of a mathematical concept. 

Claim(s) 1 substantially recite
…a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction, a modification to the planning task to facilitate (Claim 1)
This can be merely the assignment of categories or domains to the portions or steps of a given plan. This is directed to the abstract  idea of a mental process MPEP 2106.04(a) The addition of quality or diversity restrictions can be viewed as required inputs or filters of an output. This falls under the abstract domain of a mathematical concept.

Claim(s) 2, 11 and 17 substantially recite
…wherein the modification is comprised within a plurality of modifications to the planning task generated by the modification component, and wherein the second plan is comprised within a plurality of diverse plans generated by the planner component. (Claim 2)
…generating, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans, wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications.  (Claim 11)
… generate, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans, wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. (Claim 17)
Generating a number of options or alternative refinements or expansions of an initial plan can be an accomplished by a human. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)

Claim(s) 3 substantially recite
…wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. (Claim 3) 
Having a starting point of a category or domain to further refine or expand can be accomplished by a human mind. This limitation is directed to the abstract  idea of a mental process MPEP 2106.04(a)

Claim(s) 4, 12 and 18 substantially recite
…a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based the quality metric and the diversity metric. (Claim 4)
…generating, by the system, a plurality of clusters from the plurality of diverse plans based on the quality metric and the diversity metric. (Claim 12)
… generate, by the system, a plurality of clusters from the plurality of diverse plans based on the quality metric and the diversity metric. (Claim 18) 
The refinement of a plan maps to subsets of categories or domains. Clusters are associated with refinements or categories or domains. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)

Claim(s) 5 substantially recite
…a reception component, operably coupled to the processor, that receives an integer value, wherein a number of plans comprising the plurality of diverse plans is greater than or equal to the integer value. (Claim 5) 
The generation of an integer value is a mathematical concept. Using a threshold as a decision engine is a mathematical concept. This limitation is directed to the abstract  idea of a mathematical concept 

Claim(s) 6 and 14 substantially recite
…wherein the modification component further generates a second modification to the planning task, wherein the planner component generates the second plan based on the modification and a third plan based on the second modification, and wherein the third plan is another variant of both the first plan and the second plan. (Claim 6)
…generating, by the system, a second modification that modifies the planning task; and
generating, by the system, a third plan by the artificial intelligence planner based on the planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan. (Claim 14)
Applying categories or domains to a refined or expanded plan can be accomplished by a human mind. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)

Claim(s) 7 and 15 substantially recite
…wherein the modification to the planning task forms a second planning task to facilitate generation of the second plan by the planner component, wherein the modification component further generates a subsequent modification to the second planning task to form a third planning task, and wherein the third planning task is different than the planning task. (Claim 7)
…forming, by the system, a second planning task based on the modification;
generating, by the system, a second modification that modifies the second planning task; and
generating, by the system, a third plan by the artificial intelligence planner based on the second planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan. (Claim 15) 
An additional refinement or expansion of a plan can be accomplished by a human mind. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)
  
Claim(s) 8, 13 and 19 substantially recite
…wherein the modification is different than previous modifications to the planning task generated by the modification component.  (Claim 8)
…wherein the modification is different than previous modifications to the planning task generated by the system.  (Claim 13)
…wherein the modification is different than previous modifications to the planning task generated by the system. (Claim 19 ) When a category of domain is further refined or expanded, the associated category or domain is altered. For example plan 1 had mammal, plan 2 had dog, plan 3 had beagle. 
All different from one another. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 1 and 16 further recite
…a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Claim 1)
…a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Claim 16)
Employing generic computer components to perform generic functions is not a practical application. This it is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 9 and 20 further recite
…wherein the modification component generates the modification in a cloud computing environment. (Claim 9)
…wherein the modification is generated in a cloud computing environment. (Claim 20)
Employing cloud computer components to perform generic cloud functions is not a practical application. This it is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b)

The judicial exception is not integrated into a practical application. There is no claimed application in which the invention is to be employed. There is no specific application such as individual life expectancy or rock boring bit longevity. There are no general domains such as farming or business methods. A system of system appears to be as general as possible and all encompassing.   

Step 2B: 
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 1 and 16 further recite
…a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Claim 1)
…a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Claim 16)
Employing generic computer components to perform generic functions is not significantly more. This is an additional element claim and does not amount to significantly more than the judicial exception. The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II)

Claim(s) 9 and 20 further recite
…wherein the modification component generates the modification in a cloud computing environment. (Claim 9)
…wherein the modification is generated in a cloud computing environment. (Claim 20)
Employing cloud computer components to perform generic cloud functions is not significantly more. This is an additional element claim and does not amount to significantly more than the judicial exception. The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II)
 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araghi in view of Hassanzadeh and further in view of Riabov. (‘Customizing The Composition Of Web Services and Beyond’, referred to as Araghi; U. S. Patent Publication 20160321544, referred to as Hassanzadeh; U. S. Patent Publication 20170147923, referred to as Riabov)

Claim 1
            Araghi discloses a system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Araghi, pp1-2; Given computer-interpretable descriptions of the task to be performed, the properties and capabilities of availableWeb services, and possibly some information about the client or user’s specific constraints, automated composition of Web services requires a computer program to automatically select, integrate, and invoke multiple Web services in order to achieve the user-defined objective in accordance with any user, context, or instance-specific constraints. EC: In order for a ‘computer program’ to be implemented memory, processor(s) and instructions are needed.): a planner component, operably coupled to the processor, that generates, using an artificial intelligence process (Araghi, p5; A number of researchers have advocated using AI planning techniques to address the WSC problem including planners that are based on model checking (e.g., [Traverso and Pistore, 2004]) and planners that use a template or workflow to ease and guide the task of composition (e.g., [McIlraith and Son, 2002, Sirin et al., 2005b]).), a first plan based on a planning task (Araghi, p16; As discussed in Chapter 1, a popular approach to the WSC problem is to view it as an Artificial Intelligence (AI) planning task. Given an initial state, a set of actions, their precondition and effects, and a goal description, the AI planning task is to find a plan or a sequence of actions that achieves the goal.); and…. generation of a second plan by the planner component (Araghi, p51; ‘An Hierarchical Task Network (HTN) planning problem can be viewed as a generalization of the classical planning paradigm [Ghallab et al., 2004]. An HTN domain contains, besides regular primitive actions, a set of tasks or high-level actions. Tasks can be successively refined or decomposed by the application of so-called methods. When this happens, the task is replaced by a new, intuitively more specific task network which a set of tasks plus a set of restrictions (often ordering constraints) that its tasks should satisfy.), wherein the second plan is a variant of the first plan. (Araghi, p6; ‘The second form of composition template representation that we have exploited is the use of Hierarchical Task Networks (HTNs)…. by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. EC: Since HTC uses the initial plan, decomposing it is a variant of the first plan. A ‘plan’ is the decomposing algorithm.)
            Araghi does not disclose expressly a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction, a modification to the planning task to facilitate;….and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction. 
            Hassanzadeh discloses a modification component, operably coupled to the processor, that generates, using the artificial intelligence process having a diversity restriction and a quality restriction, a modification to the planning task to facilitate (Hassanzadeh, 0099; FIG. 11 depicts a flow diagram illustrating the operation performed clustering as a set of top-k plans using an average-link algorithm in accordance with an illustrative embodiment. As the operation begins, the plan identification and clustering mechanism iterates over the top-k plans starting with the highest-quality plan or, in at least one embodiment, least cost plan (step 1102). EC: ‘Top k plans’ indicate a quality restriction. ‘Diversity restriction’ maps to ‘least cost plans.’);….and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction. (Hassanzadeh, 0099; See Above) It would have been obvious to one having ordinary skill in the art, having the teachings of Araghi and Hassanzadeh before him before the effective filing date of the claimed invention, to modify Araghi to incorporate A clear statement that the Hierarchical Task Networks (HTN) is an artificial neural network application of Hassanzadeh. Given the advantage of the invention being autonomous if needed, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Araghi and Hassanzadeh do not disclose expressly and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric.
Riabov discloses and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric. (Riabov, 0101; The distance between plans can be computing by considering the plans as a set of actions, a sequence of states, or casual links and defining a distance metric that compares two plans and computes a number between 0 (i.e., the two plans are different) and 1 (i.e., the plans are similar). There are several evaluation metrics defined such as stability, uniqueness, and parsimony that can be used to evaluate the diverse planners.) It would have been obvious to one having ordinary skill in the art, having the teachings of Araghi, Hassanzadeh and Riabov before him before the effective filing date of the claimed invention, to modify Araghi and Hassanzadeh to incorporate subdomains of diversity to incorporate stability, state and uniqueness of Riabov. Given the advantage of the tasks or plans being separate from one another, do not parallel other tasks or plans and employable, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 2
Araghi discloses wherein the modification is comprised within a plurality of modifications to the planning task generated by the modification component, and wherein the second plan is comprised within a plurality of diverse plans generated by the planner component. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: Using the example the second plan consists of arranging transportation, accommodations, and local transportation.

Claim 3
Araghi discloses wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: Using the example the second plan consists of arranging transportation, accommodations, and local transportation.)

Claim 4
Araghi a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on the quality metric and the diversity metric.. (Araghi, p17, p3, p92; ‘The different approaches that handle optimization with respect to some notion of preferences (e.g., [Lin et al., 2008, L´ecu´e, 2009]) define a way of how to specify preferences and also how to compute compositions that are optimal with respect to their quality measurA.’ and ‘For many WSC problems, the task can be realized by a diversity of different services, offering comparable, but not identical services.’ With ‘The optimality and the diversity of the compositions, all from the same generic procedure, illustrate the flexibility afforded by our approach.’)

Claim 5
Araghi discloses a reception component, operably coupled to the processor, that receives an integer value, wherein a number of plans comprising the plurality of diverse plans is greater than or equal to the integer value. (Araghi, p99, fig 5.5; PL is the Plan Length and # Plan is the total number of plans. EC: Problems 10-16 have a number of plans greater than an integer value.)

Claim 6
Araghi discloses wherein the modification component further generates a second modification to the planning task, wherein the planner component generates the second plan based on the modification and a third plan based on the second modification, and wherein the third plan is another variant of both the first plan and the second plan. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: ‘Arranging travel’ is the ‘first plan’, ‘arranging transportation, accommodations, and local transportation’ is the second plan and associated modification and ‘alternative modes of transportation and accommodation’ would be the third plan and associated modification.)

Claim 7
Araghi discloses wherein the modification to the planning task forms a second planning task to facilitate generation of the second plan by the planner component, wherein the modification component further generates a subsequent modification to the second planning task to form a third planning task, and wherein the third planning task is different than the planning task. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: ‘Arranging travel’ is the ‘first plan’, ‘arranging transportation, accommodations, and local transportation’ is the second plan and associated modification and ‘alternative modes of transportation and accommodation’ would be the third plan and associated modification.)

Claim 8
Araghi discloses wherein the modification is different than previous modifications to the planning task generated by the modification component. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: ‘Different than the previous modification’ maps to ‘arranging transportation’ (previous modification) to ‘alternative transportation’ (new modification))

Claim 9
Araghi discloses wherein the modification component generates the modification in a cloud computing environment. (Araghi, p1; Increasingly, corporations are providing services or programs within and between organizations either on corporate intranets or on the cloud.

Claim 10
            Araghi discloses a computer-implemented method, comprising: generating, by a system operatively coupled to a processor, using an artificial intelligence planner, (Araghi, pp1-2, p4; ‘Given computer-interpretable descriptions of the task to be performed, the properties and capabilities of availableWeb services, and possibly some information about the client or user’s specific constraints, automated composition of Web services requires a computer program to automatically select, integrate, and invoke multiple Web services in order to achieve the user-defined objective in accordance with any user, context, or instance-specific constraints. EC: In order for a ‘computer program’ to be implemented memory, processor(s) and instructions are needed.’ And ‘A popular approach to WSC is to view it as an Artificial Intelligence (AI) planning task (e.g., [McIlraith et al., 2001, McDermott, 2002, McIlraith and Son, 2002]).’), a first plan (Araghi, p16; As discussed in Chapter 1, a popular approach to the WSC problem is to view it as an Artificial Intelligence (AI) planning task. Given an initial state, a set of actions, their precondition and effects, and a goal description, the AI planning task is to find a plan or a sequence of actions that achieves the goal.) based on a planning task (Araghi, p5; A number of researchers have advocated using AI planning techniques to address the WSC problem including planners that are based on model checking (e.g., [Traverso and Pistore, 2004]) and planners that use a template or workflow to ease and guide the task of composition (e.g., [McIlraith and Son, 2002, Sirin et al., 2005b]).); and…. wherein the second plan is a variant of the first plan. (Araghi, p6; ‘The second form of composition template representation that we have exploited is the use of Hierarchical Task Networks (HTNs)…. by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. EC: Since HTC uses the initial plan, decomposing it is a variant of the first plan. A ‘plan’ is the decomposing algorithm.)
          Araghi does not disclose expressly generating, by the system, using the artificial intelligence planner having a diversity restriction and a quality restriction, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner;….and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction.  
          Hassanzadeh discloses by the artificial intelligence planner. generating, by the system, using the artificial intelligence planner having a diversity restriction and a quality restriction, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner (Hassanzadeh, 0099; FIG. 11 depicts a flow diagram illustrating the operation performed clustering as a set of top-k plans using an average-link algorithm in accordance with an illustrative embodiment. As the operation begins, the plan identification and clustering mechanism iterates over the top-k plans starting with the highest-quality plan or, in at least one embodiment, least cost plan (step 1102). EC: ‘Top k plans’ indicate a quality restriction. ‘Diversity restriction’ maps to ‘least cost plans.’);….and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction. (Hassanzadeh, 0099; See Above) It would have been obvious to one having ordinary skill in the art, having the teachings of Araghi and Hassanzadeh before him before the effective filing date of the claimed invention, to modify Araghi to incorporate A clear statement that the Hierarchical Task Networks (HTN) is an artificial neural network application of Hassanzadeh. Given the advantage of the invention being autonomous if needed, one having ordinary skill in the art would have been motivated to make this obvious modification.
Araghi and Hassanzadeh do not disclose expressly and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric.
Riabov discloses and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric. (Riabov, 0101; The distance between plans can be computing by considering the plans as a set of actions, a sequence of states, or casual links and defining a distance metric that compares two plans and computes a number between 0 (i.e., the two plans are different) and 1 (i.e., the plans are similar). There are several evaluation metrics defined such as stability, uniqueness, and parsimony that can be used to evaluate the diverse planners.) It would have been obvious to one having ordinary skill in the art, having the teachings of Araghi, Hassanzadeh and Riabov before him before the effective filing date of the claimed invention, to modify Araghi and Hassanzadeh to incorporate subdomains of diversity to incorporate stability, state and uniqueness of Riabov. Given the advantage of the tasks or plans being separate from one another, do not parallel other tasks or plans and employable, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Araghi discloses generating, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans, wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: Using the example the second plan consists of arranging transportation, accommodations, and local transportation.)

Claim 12
Araghi discloses generating, by the system, a plurality of clusters from the plurality of diverse plans based on the quality metric and the diversity metric. (Araghi, p17, p3, p92; ‘The different approaches that handle optimization with respect to some notion of preferences (e.g., [Lin et al., 2008, L´ecu´e, 2009]) define a way of how to specify preferences and also how to compute compositions that are optimal with respect to their quality measurA.’ and ‘For many WSC problems, the task can be realized by a diversity of different services, offering comparable, but not identical services.’ With ‘The optimality and the diversity of the compositions, all from the same generic procedure, illustrate the flexibility afforded by our approach.’)

Claim 13
Araghi discloses wherein the modification is different than previous modifications to the planning task generated by the system. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: ‘Different than the previous modification’ maps to ‘arranging transportation’ (previous modification) to ‘alternative transportation’ (new modification))

Claim 14
Araghi discloses generating, by the system, a second modification that modifies the planning task; and generating, by the system, a third plan by the artificial intelligence planner based on the planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: ‘Arranging travel’ is the ‘first plan’, ‘arranging transportation, accommodations, and local transportation’ is the second plan and associated modification and ‘alternative modes of transportation and accommodation’ would be the third plan and associated modification.)

Claim 15
Araghi discloses forming, by the system, a second planning task based on the modification; generating, by the system, a second modification that modifies the second planning task; and generating, by the system, a third plan by the artificial intelligence planner based on the second planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: ‘Arranging travel’ is the ‘first plan’, ‘arranging transportation, accommodations, and local transportation’ is the second plan and associated modification and ‘alternative modes of transportation and accommodation’ would be the third plan and associated modification.)

Claim 16
           Araghi discloses a computer program product for generating a set of diverse plans, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: generate, by a system operatively coupled to the processor, using an artificial intelligence planner, (Araghi, pp1-2, p4; ‘Given computer-interpretable descriptions of the task to be performed, the properties and capabilities of availableWeb services, and possibly some information about the client or user’s specific constraints, automated composition of Web services requires a computer program to automatically select, integrate, and invoke multiple Web services in order to achieve the user-defined objective in accordance with any user, context, or instance-specific constraints. EC: In order for a ‘computer program’ to be implemented memory, processor(s) and instructions are needed.’ And ‘A popular approach to WSC is to view it as an Artificial Intelligence (AI) planning task (e.g., [McIlraith et al., 2001, McDermott, 2002, McIlraith and Son, 2002]).’), a first plan (Araghi, p16; As discussed in Chapter 1, a popular approach to the WSC problem is to view it as an Artificial Intelligence (AI) planning task. Given an initial state, a set of actions, their precondition and effects, and a goal description, the AI planning task is to find a plan or a sequence of actions that achieves the goal.) by an artificial intelligence planner based on a planning task (Araghi, p5; A number of researchers have advocated using AI planning techniques to address the WSC problem including planners that are based on model checking (e.g., [Traverso and Pistore, 2004]) and planners that use a template or workflow to ease and guide the task of composition (e.g., [McIlraith and Son, 2002, Sirin et al., 2005b]).); and…. wherein the second plan is a variant of the first plan. (Araghi, p6; ‘The second form of composition template representation that we have exploited is the use of Hierarchical Task Networks (HTNs)…. by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. EC: Since HTC uses the initial plan, decomposing it is a variant of the first plan. A ‘plan’ is the decomposing algorithm.)
          Araghi does not disclose expressly generate, by the system, using the artificial intelligence planner having a diversity restriction and a quality restriction, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner,….and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction.  
          Hassanzadeh discloses generate, by the system, using the artificial intelligence planner having a diversity restriction and a quality restriction, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner (Hassanzadeh, 0099; FIG. 11 depicts a flow diagram illustrating the operation performed clustering as a set of top-k plans using an average-link algorithm in accordance with an illustrative embodiment. As the operation begins, the plan identification and clustering mechanism iterates over the top-k plans starting with the highest-quality plan or, in at least one embodiment, least cost plan (step 1102). EC: ‘Top k plans’ indicate a quality restriction. ‘Diversity restriction’ maps to ‘least cost plans.’),….and satisfies a diversity metric associated with the diversity restriction and a quality metric associated with the quality restriction. (Hassanzadeh, 0099; See Above) It would have been obvious to one having ordinary skill in the art, having the teachings of Araghi and Hassanzadeh before him before the effective filing date of the claimed invention, to modify Araghi to incorporate A clear statement that the Hierarchical Task Networks (HTN) is an artificial neural network application of Hassanzadeh. Given the advantage of the invention being autonomous if needed, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Araghi and Hassanzadeh do not disclose expressly and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric
Riabov discloses and wherein the diversity metric is a function of a stability metric, a state metric, and a uniqueness metric. (Riabov, 0101; The distance between plans can be computing by considering the plans as a set of actions, a sequence of states, or casual links and defining a distance metric that compares two plans and computes a number between 0 (i.e., the two plans are different) and 1 (i.e., the plans are similar). There are several evaluation metrics defined such as stability, uniqueness, and parsimony that can be used to evaluate the diverse planners.) It would have been obvious to one having ordinary skill in the art, having the teachings of Araghi, Hassanzadeh and Riabov before him before the effective filing date of the claimed invention, to modify Araghi and Hassanzadeh to incorporate subdomains of diversity to incorporate stability, state and uniqueness of Riabov. Given the advantage of the tasks or plans being separate from one another, do not parallel other tasks or plans and employable, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Araghi discloses wherein the program instructions further cause the processor to: generate, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans, wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: Using the example the second plan consists of arranging transportation, accommodations, and local transportation.)

Claim 18
Araghi discloses wherein the program instructions further cause the processor to: generate, by the system, a plurality of clusters from the plurality of diverse plans based on the quality metric and the diversity metric. (Araghi, p17, p3, p92; ‘The different approaches that handle optimization with respect to some notion of preferences (e.g., [Lin et al., 2008, L´ecu´e, 2009]) define a way of how to specify preferences and also how to compute compositions that are optimal with respect to their quality measurA.’ and ‘For many WSC problems, the task can be realized by a diversity of different services, offering comparable, but not identical services.’ With ‘The optimality and the diversity of the compositions, all from the same generic procedure, illustrate the flexibility afforded by our approach.’)

Claim 19 
Araghi discloses wherein the modification is different than previous modifications to the planning task generated by the system. (Araghi, p6; ‘Similar to Golog, HTNs provide useful control knowledge—advice on how to perform a composition – by specifying a template as a task network – a set of tasks that need to be performed and that can be repeatedly decomposed in various ways (using so-called methods) into finer grained subtasks, eventually culminating in primitive actions to be performed. …. Returning to our Travel domain, the task of arranging travel can be decomposed into arranging transportation, accommodations, and local transportation. Each of these tasks can successively be decomposed into other subtasks based on alternative modes of transportation and accommodation, eventually reducing to primitive actions that can be executed in the world.’ EC: ‘Different than the previous modification’ maps to ‘arranging transportation’ (previous modification) to ‘alternative transportation’ (new modification))

          Claim 20
Araghi discloses wherein the modification is generated in a cloud computing environment. (Araghi, p1; Increasingly, corporations are providing services or programs within and between organizations either on corporate intranets or on the cloud.)

12.	Claims 1-20 are rejected.
	
Conclusion – Final
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
14.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129